 In the Matter ofWELLS-LAMONTCORPORATION'andAMALGAMATEDCLOTHING WORKERS OFAMERICA, CIOCase No. R-4977.-Decided March 22, 191+3Jurisdiction:glove manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to recognize union until certified by the Board; election necessary.Unit Appropriate for Collective Bargaining:all employees of the company at oneof its plants, with specified exclusions; stipulation as to.Mr. Albert J. Smith,of Chicago, Ill., for the Company.Mr. Richard Brazier,of St. Louis, Mo., for the CIO.Mr. Thomas Durian,of Milwaukee, Wis., for the AFL.Mr. David V. Easton,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'Upon petition duly filed by Amalgamated Clothing Workers 'ofAmerica, CIO, herein called the CIO, alleging that a question affect-ing commerce had arisen concerning the representation of employeesofWells-Lamont Corporation, Beardstown, Illinois, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Robert E. Dickman, TrialExaminer.Said hearing was held at Chicago, Illinois, on March 10,1943.The Company, the 'CIO, and International Glove Workers ofAmerica, AFL, herein called the AFL, appeared,' participated, andwere afforded full opportunity to be' heard, to examine and cross=examine witnesses, 'and to introduce evidence bearing on the issues.The Trial Examiner's rulings made .at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :1 Beardstown-Associationof Glove workerswas duly notified of this proceeding but didnot appear.At thehearing held herein,evidence was introduced to show that the Asso-ciation was dissolved and absorbed by the C. I. O.48 N. L.R. B., No. 50.410 WELLS'-LAMONT CORPORATIONFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY411Wells-Lamont ' Corporation, aMinnesota corporation, with itsgeneral offices in Chicago, Illinois, is engaged in the manufacture ofgloves.For this purpose it operates a plant at Beardstown, Illinois,and other plants located outside the State of Illinois.We are con-cerned herein with the Company's operations in Beardstown, Illinois.The Company annually purchases for use at its Beardstown plant rawmaterials exceeding $50,000 in value, of which more` than 30 percentis shipped to the plant from points outside the State of Illinois.Theannual sales of the finished products of the Beardstown plant exceed$75,000, more than 35 percent of which is shipped to points outsidethe State of Illinois.The Company admits that it is engaged incommerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America is a labor organizationaffiliatedwith the Congress of Industrial Organizations, admittingto membership employees of the Company.International GloveWorkers of America is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company..M. THE QUESTIONCONCERNINGREPRESENTATIONOil or about January 28, 1943, the CIO, by letter, sought recogni-tionfrom the Company, claiming to represent a majority of itsemployees.The Company refused to grant exclusivebargainingrights to the CIO until it had been certified by the Board.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the CIO and AFL each represents a sub-stantialnumber of employees in the unit hereinafter foundappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2The Regional Director reported that the CIO submitted 197 application cards, all ofwhich bore apparently genuine original signatures,181 ofthe signatures are names ofpersons appearing on the Company's pay roll of February 13, 1943,containing 247 nameswithin the appropriate unit,He further reported that the AFL submitted 58 membership cards,of which 54 boreapparently genuine original signatures.Thirty-three of these signatures were the namesof persons appearing upon the above-mentioned pay roll.In addition the- AFL submit-ted membership cards containing a printed signature and a typed signature, the names ofwhich also appeared on the above-mentioned pay roll. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPROPRIATE UNITIn accordance with a stipulation of the unions, to which the Com-pany offered no objection, we find that all employees. of the Companyat its Beardstown plant, excluding executives, the factory manager,the assistant factory manager, the superintendent, foremen, assistantforemen, foreladies, assistant foreladies, the shipping clerk, office'employees, clerical employees, janitors,watchmen, outside truckdrivers and machinists or maintenance men, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of our Direction ofElection, subject to the, limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9; (c) of the National LaborRelations Act, and pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining withWells-Lamont .Corporation, Beardstown, Illinois, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision oftheRegional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including any such employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause, todetermine whether they desire to be represented by AmalgamatedClothing Workers of America, affiliated with the Congress of Indus-trialOrganizations, or by International Glove Workers of America,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither.' ,